       Case 2:19-cv-00254-MHT-SMD Document 83 Filed 10/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

 HARRY R. HALL AND CYNTHIA
 HALL,

        PLAINTIFFS,
                                                         Case No.: 2:19-cv-00254-WC
 VS.


 OCWEN LOAN SERVICING,LLC,ET
 AL.,

        DEFENDANTS.




                MOTION FOR LEAVE TO FILE A SEALED DOCUMENT


        Come now Plaintiffs, Harry and Cynthia Hall,and respectfully request leave to file a sealed

document and state the following as grounds:

        1.     On October 1, 2020, Plaintiffs filed their Motion for Leave to File Motion for

Partial Summary Judgement Out ofTime as well as their Motion for Partial Sunmiary Judgement

and Statement of Undisputed Facts and Evidentiary Submission.(Doc 77-79.20)

        2.     On October 2, 2020, an Order was filed granting Plaintiffs Motion to File Out of

Time allowing Defendant to file an Objection withing three business days ofsaid Order.(Doc 80).

Defendant did not file an Objection.

        3.     On the same day, October 2, 2020, a second Order was filed stating that Plaintiffs

Motion for Partial Summary Judgement, along with two Motions by Defendant, is set for

submission, without oral argument on October 30,2020 with any opposition briefs and evidentiary

materials due by October 23,2020 and any replies to the opposition due by October 30,2020.(Doc
       Case 2:19-cv-00254-MHT-SMD Document 83 Filed 10/12/20 Page 2 of 2




81).

        4.       Plaintiffs respectfully request that one of the exhibits to Plaintiffs Statement of

Undisputed Facts and Evidentiary Submission (Doc 79) be filed under seal. Said exhibit has not

been filed as of today, but has only been filed as Exhibit 79.20, a single sheet which reads "Filed

Under Seal Ocwen Document Production As: Ocwen_Hall 000859".

        5.       Attached to the mailed copy of this Motion is the document to be filed as said

exhibit and is a "Confidential" page from Ocwen Call Notes which verity Plaintiffs claims.

        Wherefore Plaintiffs respectfully request this Court grants this Motion For Leave to File

Document Under Seal.




                                                       ARL P. UND^W
                                                      Attorneyfor^^intiff

OF COUNSEL;
UNDERWOOD & RIEMER,P.O.
21 S Section Street
Fairhope, Alabama 36532
Phone:       251.990.5558
Email: epundenvoodfVi ulalaw.coin




                                  CERTIFICATE OF SERVICE


       I hereby certify that on October 12, 2020 the foregoing was served upon all counsel of

record using the Court's CM/ECF filing system.


                                                      /s/Earl P. Underwood, Jr
                                                      Earl P. Underwood,Jr.
